McCALEB, Justice.
Defendants (eighteen in number) were charged in bills of information with violation of R.S. 56:497(A) in that they committed the offense of taking salt water shrimp from inside waters (Caillou Bay) during the closed season.
Defendants filed a motion to quash averring that the statute is unconstitutional in that R.S. 56:495(A), which defines “inside waters”, is ambiguous; that there is an apparent conflict between the sketch which forms part of the statute and its recitals; and that the statute is so broad, *203vague and uncertain in failing to define inside and outside waters that defendants cannot safely plead to the charges lodged against them.
The motion to quash was maintained by the court.1 These appeals followed.
The issues presented in these appeals are identical to those raised and decided in the case of State of Louisiana v. Dardar, (Luke, Fitch & Rodrigue,) 256 La. 191, 241 So.2d 905 this date handed down. And for the reasons assigned in those matters, the ruling of the district judge is affirmed.

. The minutes recite that in view of the fact that the court, through another judge, Baron B. Bourg, had maintained the motion to quash in the cases of State v. Dardar, Luke, Kodrigue and Pitch, declaring Section 495.1 of Title 56 unconstitutional and, since this section and Section 497 are identical with respect to their reference to “inside waters”, the court would maintain the motion to quash filed herein on behalf of defendants.